     Case 1:19-cv-00271-AWI-BAM Document 29 Filed 12/07/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11    LAWRENCE CHRISTOPHER SMITH,                       Case No. 1:19-cv-00271-AWI-BAM (PC)
12                           Plaintiff,                 ORDER DENYING MOTION TO ALTER OR
                                                        AMEND JUDGMENT
13            v.                                        (Doc. No. 26)
14    CAMBPELL, et al.,                                 ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS REGARDING
15                           Defendants.                DISMISSAL OF CERTAIN CLAIMS AND
                                                        DEFENDANTS
16                                                      (Doc. No. 27)
17

18           Plaintiff Lawrence Christopher Smith (“Plaintiff”) is a state prisoner proceeding pro se

19   and in forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

20           On September 28, 2020, the assigned Magistrate Judge screened the second amended

21   complaint and issued an order denying Plaintiff’s motion for leave to amend and supplement the

22   complaint. (Doc. No. 26.) The Magistrate Judge further issued findings and recommendations

23   recommending that this action proceed on Plaintiff’s second amended complaint on Plaintiff’s

24   excessive force claim against Defendants Cantu, Young, and Martinez, and that all other claims

25   and all other defendants be dismissed from this action based on Plaintiff’s failure to state claims

26   upon which relief may be granted. (Id.) The findings and recommendations were served on

27   Plaintiff and contained notice that any objections were to be filed within fourteen days after

28   service. (Id. at 17.)
                                                        1
     Case 1:19-cv-00271-AWI-BAM Document 29 Filed 12/07/20 Page 2 of 2


 1          On November 19, 2020, more than a month after the deadline for filing objections, but

 2   before the Court issued an order addressing the findings and recommendations, Plaintiff filed a

 3   motion to alter or amend judgment pursuant to Federal Rule of Civil Procedure 59(e). (Doc. No.

 4   27.) Plaintiff argues that he should be permitted to untimely file his objections because he was

 5   transferred to the custody of the Kern County Sheriff’s Department before he was able to file his

 6   objections. (Id. at 5.) As the motion appears to challenge the Magistrate Judge’s findings and

 7   recommendations, rather than a final ruling or judgment of the Court, the motion will be

 8   construed as Plaintiff’s objections. The Court finds good cause to accept the untimely objections.

 9          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a

10   de novo review of this case. Having carefully reviewed the entire file, including Plaintiff’s

11   objections, the Court finds the findings and recommendations to be supported by the record and

12   by proper analysis.

13          Accordingly, IT IS HEREBY ORDERED as follows:

14          1.      Plaintiff’s motion to alter or amend judgment (Doc. No. 27) is denied;

15          2.      The findings and recommendations (Doc. No. 26) issued on September 28, 2020,

16                  are adopted in full;

17          3.      This action shall proceed on Plaintiff’s second amended complaint (Doc. No. 22),

18                  filed August 31, 2020, against Defendants Cantu, Young, and Martinez for

19                  excessive force in violation of the Eighth Amendment;

20          4.      All other claims and all other defendants are dismissed from this action for failure
21                  to state a claim upon which relief may be granted; and

22          5.      This action is referred back to the Magistrate Judge for proceedings consistent

23                  with this order.

24
     IT IS SO ORDERED.
25

26   Dated: December 7, 2020
                                                 SENIOR DISTRICT JUDGE
27

28
                                                       2
